                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                       FORT MYERS DIVISION


UNITED STATES OF AMERICA

VS.                                   CASE NO: 2:18-cr-186-FtM-29MRM

JOAQUIN MENDEZ-PATINO


                           OPINION AND ORDER

      This matter comes before the Court on defendant’s Motion to

Dismiss Indictment (Doc. #28) filed on December 21, 2018.                    The

Government’s Response (Doc. #32) in opposition was filed on January

11, 2019.     On January 24, 2019, the Court entered an Order (Doc.

#36) directing each party to file a memorandum as to the district

court’s     jurisdiction   to      resolve    the      motion     to   dismiss.

Defendant’s Supplemental Memorandum (Doc. #37), filed on January

29,   2019,   asserts   that   a   district    court    has     subject   matter

jurisdiction to resolve the motion.          The government’s Supplemental

Response (Doc. #38), filed on January 31, 2019, asserts that a

district court does not have subject matter jurisdiction to resolve

the motion.

      For the reasons set forth below, the Court concludes that it

does not have subject matter jurisdiction to resolve the motion.

Alternatively, assuming such jurisdiction, the motion is denied.
                                  I.

     For purposes of the motion, the Court accepts the facts

proffered by defendant and the documents from the immigration file

submitted by defendant and the government.   In sum:

     On December 24, 2009, a Notice to Appear (Docs. #28-1, #32-

1) was served on defendant in an immigration removal proceeding.

The Notice to Appear asserted that defendant was an alien present

in the United States who had not been admitted or paroled, and set

a hearing before an immigration judge “on a date to be set” and

“at a time to be set” at an unstated location.    Defendant signed

the portion of the form requesting a prompt hearing before an

immigration judge.   Also on December 24, 2009, defendant signed a

form in Spanish (Doc. #32-2) which the government represents was

a notification of rights and defendant’s request for resolution of

the matter.

     On December 28, 2009, defendant signed two versions of a

Stipulated Request For Order of Removal and Waiver of Hearing (Doc.

#28-2; #32-3), one in English and one in Spanish.   The government

agency agreed to the stipulated order of removal.      (Doc. #32-4.)

Based upon this Stipulation, on December 31, 2009, an immigration

judge ordered defendant removed from the United States.        (Doc.

#28-3, #32-4.)   Defendant was removed on January 6, 2010.




                               - 2 -
                                      II.

     The Indictment in this case alleges that defendant Joaquin

Mendez-Patino (defendant) was an alien of the United States “who

previously had been deported, excluded, and removed from the United

States on or about January 6, 2010.”             The Indictment further

alleges that defendant was found in the United States on or about

September 29, 2018 without having received the consent of the

Attorney   General   or   the   Secretary   of   Homeland   Security,   in

violation of 8 U.S.C. § 1326(a).      (Doc. #1.)

     It is a violation of federal law for any alien who had been

deported or removed from the United States to thereafter be found

in the United States without the consent of the Attorney General

or Secretary of Homeland Security.           8 U.S.C. § 1326(a).        A

defendant is not allowed to challenge the validity of the prior

deportation/removal warrant in the criminal proceeding

           unless the alien demonstrates that-- (1) the
           alien exhausted any administrative remedies
           that may have been available to seek relief
           against the order; (2) the deportation
           proceedings at which the order was issued
           improperly   deprived   the  alien   of   the
           opportunity for judicial review; and (3) the
           entry of the order was fundamentally unfair.

8 U.S.C. § 1326(d).        To phrase it in the affirmative, “[t]o

collaterally attack or challenge the validity of her underlying

deportation order, [a defendant in a criminal proceeding under §

1326] must show all three of the following requirements: (1) that




                                  - 3 -
all available administrative remedies have been exhausted; (2)

that the deportation proceedings deprived her of the opportunity

for judicial review; and (3) that the deportation proceedings were

fundamentally unfair.”     United States v. Watkins, 880 F.3d 1221,

1224 (11th Cir. 2018) (citing 8 U.S.C. § 1326(d)).

                                        III.

     This case raised two issues:          Does a district court have

subject matter jurisdiction to decide whether § 1326(d) has been

satisfied, and if so, has defendant satisfied the requirements of

§ 1326(d) in this case.

     A. Subject Matter Jurisdiction of District Court

     Motions    to   dismiss   indictments     are    of   course     routinely

addressed by a district court, and the undersigned has recently

entered   a    merits   determination     in   a     similar   case    without

consideration of its subject matter jurisdiction.              United States

v. Rosa Imelda Garcia-Alvarez, 2:18-cr-142-FtM-29CM (Doc. #26).

Additionally, as defendant points out, many district courts have

resolved such motions without questioning their authority to do

so, and the Eleventh Circuit has reviewed such district court

decisions on the merits without comment as to the district court’s

jurisdiction.    (Doc. # 37, pp. 4-5.)         Cases which do not discuss

the jurisdiction issue, however, have no binding or persuasive

effect.   In re Bradford, 830 F.3d 1273, 1278 (11th Cir. 2016.)




                                  - 4 -
     As defendant describes (Doc. #37, pp. 1-2), Congress added §

1326(d) in 1996 in response to the due process concerns of United

States v. Mendoza-Lopez, 481 U.S. 828, 837-38 (1987)(“Our cases

establish that where a determination made in an administrative

proceeding is to play a critical role in the subsequent imposition

of a criminal sanction, there must be some meaningful review of

the administrative proceeding.      This principle means at the very

least that where the defects in an administrative proceeding

foreclose judicial review of that proceeding, an alternative means

of obtaining judicial review must be made available before the

administrative order may be used to establish conclusively an

element   of    a   criminal   offense.”   (citations   and   footnotes

omitted)).     Section 1326(d) does not itself discuss jurisdiction,

but only “establishes what a defendant must prove in order to

prevail on the merits of the collateral attack.”         United States

v. Mendez-Delgado, 2019 WL 178419, *1 (11th Cir. Jan. 14, 2019).

     Beginning in 2005, Congress stripped the federal courts of

jurisdiction to review a broad range of immigration matters.         In

connection with a review of removal proceedings, federal district

courts were stripped of all jurisdiction.

          Notwithstanding any other provision of law
          (statutory   or    nonstatutory),    including
          section 2241 of Title 28, or any other habeas
          corpus provision, and sections 1361 and 1651
          of such title, a petition for review filed
          with an appropriate court of appeals in
          accordance with this section shall be the sole



                                 - 5 -
              and exclusive means for judicial review of an
              order of removal entered or issued under any
              provision of this chapter, except as provided
              in subsection (e). For purposes of this
              chapter, in every provision that limits or
              eliminates judicial review or jurisdiction to
              review, the terms “judicial review” and
              “jurisdiction to review” include habeas corpus
              review pursuant to section 2241 of Title 28,
              or any other habeas corpus provision, sections
              1361 and 1651 of such title, and review
              pursuant to any other provision of law
              (statutory or nonstatutory).

8 U.S.C. § 1252(a)(5).          Thus, an alien challenging an order of

removal has only one avenue: filing a petition for review in the

appropriate federal court of appeals.              Alexandre v. U.S. Att’y

Gen., 452 F.3d 1204, 1206 (11th Cir. 2006).

        Section 1326(d) was in effect at the time, so the question

becomes whether it was impacted by the more recent jurisdiction-

stripping statute.          The answer is certainly yes.       The language

used by Congress was exceptionally broad and insistent, stating

twice    in    a   single    section   that    jurisdiction   was   withdrawn

notwithstanding       “any    other    provision   of   law   (statutory   or

nonstatutory.”        8 U.S.C. § 1252(a)(5).        Additionally, Congress

knew how to make an exception to this jurisdictional allocation to

allow a district court handling a criminal case to consider a

challenge to the validity of a removal order.           Congress did so for

one offense.

              If the validity of an order of removal has not
              been judicially decided, a defendant in a
              criminal proceeding charged with violating



                                       - 6 -
            section 1253(a) of this title may challenge
            the validity of the order in the criminal
            proceeding only by filing a separate motion
            before trial. The district court, without a
            jury, shall decide the motion before trial.

8 U.S.C. § 1252(b)(7)(A).        But Congress has only authorized such

district court jurisdiction where the charge is that the alien

failed to depart the United States in violation of 8 U.S.C. §

1253(a).    Congress authorized no continued jurisdiction pursuant

to § 1326(d).

     Contrary to defendant’s argument (Doc. #37, p. 4), he is

indeed    seeking   judicial    review    of   his    prior   removal   order.

Defendant wants this court to declare his prior removal order to

be unlawful and void.        This is clearly a judicial review which is

barred by 8 U.S.C. § 1252(a)(5).          Accordingly, defendant’s motion

is dismissed.

     B. Merits of §1326(d) Issue

     Alternatively, the Court will resolve the merits of the

motion.    For the reasons set forth below, if the Court has subject

matter jurisdiction, the motion is denied.

     Defendant      argues   that   the   Indictment     must   be   dismissed

because the January 6, 2010 removal was based on a December 31,

2009 removal order entered by an immigration judge who lacked

jurisdiction to enter such an order.                 Defendant asserts that

jurisdiction over a removal proceeding vests only upon the filing

of a proper notice to appear, 8 C.F.R. § 1003.14(a); that a proper



                                    - 7 -
notice to appear must include the date and time of the scheduled

removal hearing, Pereira v. Sessions, 138 S. Ct. 2105, 2113-16

(2018); and that the notice to appear in defendant’s removal

proceeding failed to do so because it simply provided that the

hearing was to be “on a date to be set” at “a time to be set” (Doc.

#28-1.)    Since there was a lack of jurisdiction by the immigration

judge, defendant argues, the government cannot now rely upon the

prior removal order as a basis for the Indictment.                 Without such

a prior valid removal order, there is no violation of 8 U.S.C. §

1326(a),      and   defendant   asserts,       the    Indictment    should   be

dismissed.

      It is a violation of federal law for any alien who had been

deported or removed from the United States to thereafter be found

in the United States without the consent of the Attorney General

or Secretary of Homeland Security.              8 U.S.C. § 1326(a).          “To

convict on this charge the Government has to establish beyond a

reasonable doubt that [defendant]: (1) was an alien at the time of

the offense; (2) who had previously been removed or deported; (3)

and had reentered the United States after removal; (4) without

having received the express consent of the Attorney General.”

United States v. Valdiviez-Garza, 669 F.3d 1199, 1201 (11th Cir.

2012).     A defendant is not allowed to challenge the validity of

the deportation/removal warrant in the criminal proceeding “unless

the   alien    demonstrates     that--   (1)    the    alien   exhausted     any



                                    - 8 -
administrative remedies that may have been available to seek relief

against the order; (2) the deportation proceedings at which the

order was issued improperly deprived the alien of the opportunity

for   judicial    review;    and      (3)    the     entry    of    the    order      was

fundamentally unfair.”       8 U.S.C. § 1326(d).

      Defendant challenges his 2009 removal order, but concededly

has not demonstrated all three statutory requirements.                           Rather,

defendant    argues      that    because        he    establishes          the       third

requirement, he need not establish the first two requirements.

Defendant asserts that his removal proceedings were fundamentally

unfair because the immigration judge lacked jurisdiction, that he

was prejudiced by this unlawful removal, and that the lack of

jurisdiction      excuses       the     requirements          that        he     exhaust

administrative remedies and seek judicial review.                              The Court

concludes that defendant was obligated to satisfy all three of the

requirements, but has satisfied none.

      Defendant starts his argument by asserting that his removal

was fundamentally unfair because the Notice To Appear was defective

and thus deprived the immigration judge of jurisdiction to issue

a removal order.         “[F]undamental unfairness requires a showing

that specific errors prejudiced the defendant.”                    United States v.

Holland,    876   F.2d   1533,     1536     (11th    Cir.     1989).           “An   alien

characterizing a deportation as fundamentally unfair must, at a

minimum,    demonstrate     that      the      outcome       of    the    deportation



                                       - 9 -
proceeding would have been different but for a particular error.”

United States v. Zelaya, 293 F.3d 1294, 1298 (11th Cir. 2002).

     The Court finds that the immigration judge had subject matter

jurisdiction over defendant’s removal proceedings.         Congress has

placed the “sole and exclusive” authority over removal proceedings

in the hands of immigration judges.        8 U.S.C. § 1229a(a)(1), (3).

In connection with the initiation of such removal proceedings, a

“written notice (in this section referred to as a ‘notice to

appear’)” must be given to the alien.            Id. § 1229(a)(1).      The

Notice to Appear must contain certain information, including the

“time and place at which the proceedings will be held.”              Id. §

1229(a)(1)(G)(i).    If the time and place are changed, a notice is

generally to be provided to the alien.       Id. § 1229(a)(2).

     Defendant relies primarily upon the corresponding regulation,

which   states:   “Jurisdiction   vests,   and   proceedings   before    an

Immigration Judge commence, when a charging document is filed with

the Immigration Court by the Service.”       8 C.F.R. § 1003.14(a).      A

“charging document” in this context is the Notice of Appearance.

Id. § 1003.13.    The Notice of Appearance must include the date and

time of the scheduled hearing.      Pereira, 138 S. Ct. at 2113-16.

     But the “jurisdiction” referred to in the regulation is not

subject matter jurisdiction.       Congress conferred subject matter

jurisdiction to the immigration judges by 8 U.S.C. § 1229a(a)(1),

(3), and that jurisdiction is unaffected by the contents of a



                                  - 10 -
Notice to Appear.   The “jurisdiction” referenced in the regulation

is personal jurisdiction over the alien.        Personal jurisdiction,

unlike subject matter jurisdiction, can be waived, United States

v. Isaac Marquez, 594 F.3d 855, 858 n.4 (11th Cir. 2010), and in

this case was clearly waived by the alien. 1

     Defendant effectively concedes that he failed to exhaust his

administrative remedies and was not deprived of the opportunity

for judicial review.     Therefore, defendant has established none

of the statutory requirements, and his motion to dismiss is due to

be denied.

     Accordingly, it is hereby

     ORDERED:

     Defendant’s    Motion   to   Dismiss   Indictment   (Doc.   #28)   is

DISMISSED for lack of subject matter jurisdiction, or in the

alternative is DENIED on the merits.




     1 Additionally, while a litigant in federal district court
cannot forfeit a challenge to subject matter jurisdiction, a
petitioner attacking agency action can forfeit a challenge to
agency jurisdiction. Shawnee Coal Co. v. Andrus, 661 F.2d 1083,
1093 (6th Cir. 1981); United Transp. Union v. Surface Transp. Bd.,
114 F.3d 1242, 1244–45 (D.C. Cir. 1997); Campos-Luna v. Lynch, 643
Fed. App’x 540, 543 (6th Cir. 2016). Here, despite being advised
of his rights in Spanish, defendant never challenged the
jurisdiction of the immigration judge based upon the lack of date
and time in the initial notice. Defendant was required to do so
in order to collaterally attack the removal order in this criminal
proceeding.




                                  - 11 -
     DONE and ORDERED at Fort Myers, Florida, this   5th   day of

February, 2019.




Copies:
Counsel of Record




                             - 12 -
